Title: From John Adams to Don Pedro Martin Cermeño, 18 December 1779
From: Adams, John
To: Cermeño, Don Pedro Martin


     
      Saturday 18. December 1779, at Corunna
     
     Mr. Adams presents his Compliments to the Governor of Corunna, and informs him according to his desire, express’d last Evening, that the Names of the Persons for whom he requests a Passport, from His Excellency, the Governor of this Province, are as follow
     John Adams, a Ministre, plenipotentiary from the United States of America
     The Honourable Francis Dana Esqr., Secretary, to Mr. Adams’s Commission, a Member of Congress, and a Member of the Council of the Massachusetts Bay.
     Mr. John Thaxter, private Secretary to Mr. Adams
     
     John Quincy Adams a Son of Mr. Adams of about twelve Years of Age
     Charles Adams another Son of Mr. Adams, near 10 Years of Age.
     Mr. Jeremiah Allen a private Gentleman, of Boston in the Massachusetts accidentally travelling in Company, he is a Merchant travelling with a View of establishing a private Commerce in Spain as well as France.
     Samuel Cooper Johonnot, another Infant of 10 or 11 Years of Age, a Grandson of a particular Friend of Mr. Adams’s in Boston going to Paris for an Education in the University there.
     Joseph Stevens a Servant of Mr. Adams
     John William Christian Fricke a Servant of Mr. Dana
     Andrew Desmia a Servant of Mr. Allen
     Mr. Adams requests a Passport for all these Persons to go to Madrid, and from thence to Bilbao and from thence to Bayonne in their Way to Paris, with Liberty at the Same Time to go directly to Bayonne by the nearest Road without going to Madrid or to Bilbao, as it is uncertain whether Mr. Adams will have the Time to gratify his Inclinations with the Sight of those Cities or not.
    